Citation Nr: 0946317	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain with degenerative disc disease at the C4-
C7 level of the spine prior to May 12, 2008.

2.  Entitlement to an initial rating in excess of 30 percent 
for cervical strain with degenerative disc disease at the C4-
C7 level of the spine as of May 12, 2008.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 2006 and 
November 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which 
respectively established the 10 percent rating from October 
1997 to May 2008, and the 30 percent rating thereafter.  The 
Veteran currently seeks an increase of the ratings for this 
disability throughout the appellate period.  

The Court of Appeals for Veterans Claims recently held that a 
TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Specifically, when evidence of 
unemployability is submitted at the same time that a Veteran 
is appealing the initial rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that the Veteran has submitted 
evidence regarding unemployability in the January 2008 
private medical opinion by Dr. CB, and as such, TDIU is part 
of the claim for benefits currently before the Board.  For 
the purpose of clarity upon remand, this issue has been 
separately captioned on the title page above.    

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
an increased rating for the Veteran's cervical spine 
disability are ready for Board adjudication.  See 38 C.F.R. 
§ 19.9 (2009).  Although the Board sincerely regrets the 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.

Specifically, the General Rating Formula for Diseases and 
Injuries of the Spine dictates that any associated objective 
neurologic abnormalities are to be separately rated under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2009).  In this case, the Veteran is shown to experience 
both neurological and orthopedic manifestations of his 
service-connected condition.  See, e.g., VA examination, May 
2008.  However, the full nature and extent of the Veteran's 
neurological symptoms throughout the entirety of the 
appellate period is unclear to the Board based upon the 
evidence of record.  VA must provide a medical examination or 
obtain a medical opinion where it is necessary to decide the 
claim.  38 C.F.R. § 3.159 (2009).  

Upon most recent examination, the Veteran also described 
ongoing treatment of his service-connected condition by a 
private family physician.  As VA is on notice that these 
private medical records exist and are potentially relevant to 
the Veteran's claims, reasonable efforts to obtain the 
outstanding private treatment records should be undertaken.  

In addition, the most recent private physician's report of 
record opines that the Veteran is "unable to be gainfully 
employed" due to his service-connected disability.  
Statement by Dr. CB, January 2008.  This clearly raises the 
issue of unemployability as pertinent to the Veteran's 
current claims for increased ratings.  See Rice supra.  
However, the report of record does not provide a medical 
basis or rationale for the opinion regarding unemployability 
and, as such, is not a sufficient basis upon which the Board 
can reach an informed decision on the matter without 
additional detail.  See, e.g., Prejean v. West, 13 Vet. 
App. 444, 448-89 (2000); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (finding that the probative weight or 
credibility of medical evidence may be diminished in the 
absence of a thorough and detailed opinion).  

Dr. B's opinion also fails to identify an approximate date or 
timeframe at which the Veteran became unemployable.  This 
information is particularly relevant as the Veteran is shown 
to have been employed as recently as January 2007 (one year 
prior to the unemployability opinion).  See VA examination, 
January 2007.  As staged ratings are currently in effect, the 
timing of any increase in severity of the Veteran's condition 
is of particular import.  Upon remand, a medical opinion 
should be obtained as to whether the Veteran's service-
connected cervical spine disability alone is of sufficient 
severity to produce unemployability, and if so, an opinion 
should be rendered as to what approximate date the Veteran 
become unemployable on this basis.  If his service-connected 
disability produces unemployment, but the combined total 
rating continues to be below the threshold percentage 
requirements of 38 C.F.R. § 4.16(a), the merits of 
extraschedular consideration must be weighed.  38 C.F.R. 
§ 4.16(b) (2009).  

The Board notes that the most recent VA treatment records 
that have been associated with the claims file are dated in 
September 2008.  All relevant VA treatment records created 
since that time should be obtained and associated with the 
claims file.  

As the Veteran's employability is at issue, it should be 
determined and noted in the claims file whether he is 
currently in receipt of disability benefits from the Social 
Security Administration (SSA).  VA has a duty to acquire a 
copy of any decision granting SSA disability benefits and the 
supporting medical documents upon which such a decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  If the 
Veteran is in receipt of SSA disability benefits, those 
records must be requested.

Accordingly, the case is REMANDED for the following action:

1.  Determine if the Veteran is 
currently in receipt of disability 
benefits from the Social Security 
Administration.  If so, contact the SSA 
for the purpose of obtaining a copy of 
the decision and all medical records 
relied upon in conjunction with the 
successful claim for such benefits.

2.  Contact the Veteran to obtain 
consent and authorization to release 
medical information from any private 
medical provider with knowledge of the 
severity of his service-connected 
cervical spine condition, specifically 
to include the family physician in 
Natchez reported in the May 2008 VA 
examination.  Contact any duly 
identified and authorized physician to 
obtain the relevant medical records.  

3.  Obtain and associate with the 
claims file any outstanding VA 
treatment records for this Veteran from 
September 2008 forward.  

4.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected cervical spine disability, 
specifically to include a detailed 
description of any and all neurological 
manifestations thereof.  The examiner is 
also asked to reconcile, to the extent 
possible, the differences in neurological 
symptomatology discussed in the January 
2008 private physician's report and the 
September 2008 VA neurosurgery 
consultation.  Discussion of the 
progression, if any, of the Veteran's 
neurological symptomatology attributable 
to the service-connected condition since 
October 1997 would also be useful to the 
Board.  The Veteran's claims file and a 
copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted. 

5.  From the same examiner, or another 
practitioner as appropriate, obtain an 
opinion as to whether the Veteran's 
service-connected cervical spine 
disability alone is of sufficient 
severity to produce unemployability.  A 
thorough medical rationale is requested 
for the opinion provided.  

6.  Thereafter, readjudicate the issues 
on appeal.  Adjudication of the issue 
of entitlement to TDIU should include 
consideration of the provisions of 38 
C.F.R. § 4.16(b) pertaining to 
extraschedular consideration if the 
Veteran's service-connected condition 
or conditions are found to produce 
unemployment, but do not meet the 
schedular percentage requirements.  If 
the determinations remain unfavorable 
to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The Veteran and 
his representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


